Citation Nr: 9926026	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to service connection for an ulcer disorder, 
for the purpose of accrued benefits.  

3. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling, for 
the purpose of accrued benefits.   

4. Whether the appellant has submitted new and material 
evidence to reopen a claim for entitlement to service 
connection for a kidney disorder, for the purpose of 
accrued benefits.  



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Appellant and the veteran


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945, and from August 1950 to November 1950.  

The appellant presented testimony before a traveling member 
of the Board of Veterans' Appeals (Board) in June 1999.  At 
that time, she withdrew the issues of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
either a kidney disorder or for the cause of the veteran's 
death, and whether new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for hearing loss.  The Board notes that the cause 
of the veteran's death was end stage renal disease (ESRD).  
The veteran's representative stated that since the claim for 
service connection for the cause of the veteran's death was 
based on the kidney disorder, they would withdraw the issue 
of whether new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for a 
kidney disorder, and rather limit their argument to the issue 
of entitlement to service connection for the cause of the 
veteran's death.  (Transcript, hereinafter T-2).  However, at 
the end of the hearing, the representative stated "Again, on 
the accrued benefits, the service connection for the kidney 
disease, those are the things [the appellant] is seeking....(T-
12).  Accordingly, the Board finds that the claim as to 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a kidney disorder, 
for the purpose of accrued benefits, was not withdrawn.

The Board also notes that the statements of the case provided 
to the appellant in July 1998 had also included the issues of 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 and service connection for residuals of fracture of 
the right hand, fracture of the left foot, malaria and skin 
cancer based on accrued benefits.  The appellant's 
substantive appeals received in August 1998 did not address 
those matters.  Thus, those issues are not for appellate 
review.  38 C.F.R. § 20.202 (1998).   

The issue of service connection for the cause of the 
veteran's death will be the subject of the section entitled 
remand below.    


FINDINGS OF FACT

1.  An etiological relationship between the veteran's ulcer 
disorder and service connected PTSD is demonstrated.  

2.  The veteran's PTSD was productive of no more than 
considerable social and industrial impairment, and it is not 
shown that the PTSD was productive of flattened affect, 
frequent panic attacks, memory loss, or impaired judgment or 
abstract thinking.  

3.  Service connection for a kidney disorder was denied by 
the RO in an April 1989 rating action, and the veteran did 
not file a timely Notice of Disagreement (NOD).

4.  The evidence submitted since that time, in the form of 
reports of medical treatment and conclusions by the veteran's 
physician, has not been previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.   

5.  The claim of service connection for a kidney disorder is 
plausible.  


CONCLUSIONS OF LAW

1.  For the purpose of accrued benefits, the veteran's ulcer 
disorder is proximately due to the service connected PTSD.  
38 U.S.C.A. §§ 5107, 5121 (West 1991); 38 C.F.R. §§ 3.310, 
3.1000 (1998).  

2.  For the purpose of accrued benefits, the criteria for a 
rating in excess of 30 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991); 38 C.F.R. 
§§ 3.1000, 4.130, Part 4, Code 9411 (1998).  

3.  The April 1989 rating action denying service connection 
for a kidney disorder is final, but the appellant has 
reopened the claim, for the purpose of accrued benefits, by 
the submission of new and material evidence; the claim is 
well grounded.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died in September 1997 at age 72.  The cause of 
death was ESRD, due to or as a consequence of 
atherosclerosis, due to or as a consequence of hypertension.

The veteran served in the Navy during World War II.  A report 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR) indicated that the veteran's unit was 
involved in the D-Day landings on Omaha Beach.  

A review of the veteran's service medical records indicates 
that during the first period of service he reported when he 
was treated in September 1943 that he had developed cramps, 
vomiting and diarrhea on the day of treatment.  General 
physical examination was essentially negative, and urine and 
laboratory work was negative, except for much mucus.  The 
assessment was acute gastroenteritis.  He was considered 
symptom free two days after initial treatment, and was 
returned to full duty two days after that.  No further 
treatment was required, and, when the veteran was examined in 
December 1945, for separation from the first period of 
service, the abdomen and genito-urinary system were normal.  
No pertinent treatment was required during the second period 
of service, and, when the veteran was examined in November 
1950 upon separation from that period, there were no 
significant abnormalities of the abdomen or genitourinary 
system.  

Of record are reports of treatment for ureteral calculi 
undertaken by Leonard J. Rotondi, M.D., between 1974 and 
1976.  No conclusions were reached with regard to the 
etiology of these calculi.  The veteran reported that he had 
received treatment from other physicians.  However, in an 
April 1989 letter, the veteran indicated that these other 
physicians were no longer practicing, and their records were 
unavailable.  The appellant's representative, in a July 1996 
letter, confirmed that attempts to secure the veteran's 
medical records have not produced any results.  

The veteran underwent a VA psychiatric examination in May 
1995.  He reported his service on D-Day.  After active duty, 
the veteran entered the construction business and was retired 
at the time of the examination.  He reported recurrent and 
intrusive recollections of D-Day, and avoided activities that 
reminded him of these experiences.  He had chronic difficulty 
sleeping.  On examination, he related in an open and friendly 
manner, and was oriented to time, place and person.  He 
denied hallucinations or delusions, and could recall his date 
of birth and what he had for breakfast.  He described himself 
as an outstanding person who was well regarded by his 
friends.  The diagnosis was PTSD, and the Global Assessment 
of Functioning (GAF) was 75.  

He also underwent psychological testing, which included the 
Minnesota Multiphasic Personality Inventory (MMPI).  This 
Inventory indicated both depression and anxiety, and 
individuals with similar profiles were seen as having a large 
number of gastrointestinal complaints.  While this profile 
was not as similar to those seen with PTSD in the Vietnam era 
veteran, the history, trauma and profile were indicative of 
PTSD.  

Of record are statements from the veteran's family and 
friends.  In a January 1996 letter, the veteran's daughter 
stated that the veteran had had trouble with his kidneys for 
as long as she could remember.  Letters from the veteran's 
sister-in-law, brother-in-law and son-in-law were consistent 
with this letter.  

Avery P. King, M.D., reported in a letter dated in February 
1996 that he had treated the veteran in December 1961 for a 
right ureteral stone, with follow-up visits through June 
1963, at which time the veteran's urine was clear, indicating 
that he had passed the stone.  Copies of the treatment 
reports were attached.  

Reports of VA diagnostic studies are of record.  Multiple 
ultrasounds showed the presence of renal stones.  A September 
1995 upper gastrointestinal (UGI) series showed a small ulcer 
crater in the duodenal bulb, reflux and duodenal 
diverticulum.  

The veteran presented testimony before an RO hearing officer 
in May 1996, at which time he testified that he had a long 
history of kidney stones, which he claimed were the result of 
eating tainted food in service.  (T-1,2).  In addition to the 
one treatment in service for gastroenteritis, the veteran 
further stated he was treated for botulism, but the records 
were not available.  (T-2).  The appellant, who also provided 
testimony, stated that the veteran began having kidney stones 
in service, and the veteran stated that he had passed between 
60 to 70 of them in his life.  (T-3,4).  He further testified 
that a VA physician had concluded that the stones were the 
result of service.  

The VA physician noted in the formal hearing provided a 
statement in March 1996.  She stated that the veteran's ulcer 
and stomach problems were caused by and should be secondary 
service connected to his PTSD and nervous condition.  She 
concluded that the veteran's ulcer developed while he was 
hospitalized and under treatment for coronary artery disease. 
This was quite a stressful period for the veteran and it was 
quite likely that the ulcer was stress induced.  Therefore, 
she would agree that the veteran's ulcer and stomach problems 
were likely to be secondary to his PTSD.  

The veteran was again furnished with a VA psychiatric 
examination in May 1996.  He reported nightmares and 
intrusive thoughts.  A great deal of guilt was present in his 
presentation.  Judgment was intact.  He stated that he was 
not receiving any medical treatment, which the examiner 
concluded might have reflected some over reliance on his 
church.  The diagnoses were PTSD, with adjustment disorder 
and depressed mood secondary to kidney dialysis and heart 
problems.  The examiner concluded that the veteran had some 
moderate symptoms of depression and PTSD, functioning in the 
50-60 GAF range.  

The veteran underwent an examination for housebound status or 
the need for regular aid and attendance in November 1996.  No 
disability resultant from a psychiatric disorder was 
reported.  

A letter from the veteran's daughter was dated in May 1997.  
She indicated that the veteran has required dialysis for a 
kidney disorder, which had reduced his weight from 200 to 123 
pounds.  In a subsequent letter, dated in September 1997, the 
veteran's daughter contended that the PTSD was getting 
progressively worse, and that he was treated in service for a 
kidney disorder.  She argued that it should not be held 
against the veteran that his records were destroyed in the 
1973 fire.  The appellant indicated in an August 1997 letter 
that the veteran's PTSD was getting worse.  The veteran had 
more frequent nightmares, and he was unable to tolerate 
people.  She reported that the veteran stared into space, and 
any conversation was short and gruff.  

In August 1997, the veteran was scheduled for a psychiatric 
examination.  However, he died before this examination was 
undertaken.  

Louis Cotterell, M.D., reported in a June 1999 letter on his 
treatment of the veteran.  He noted that the veteran had been 
followed through the VA system for renal disease, with renal 
colic and renal stone disease.  Dr. Cotterell noted the 
service medical record that showed mucus in the urine.  There 
was no record of the actual urinalysis done, and it was 
conceivable that the veteran had a significant amount of 
protein in the urine and pyuria at that time.  The veteran 
stated that he had a relapse of the same ailment in 1944, but 
the records are not available.  Shortly thereafter, he 
developed renal colic and renal stone disease, which was 
probably a significant cause of the fatal end stage renal 
disease.  Dr. Cotterell concluded that it was probable the 
veteran developed these renal disorders at the time he was in 
the military, but given the state of medicine at that time, 
it was not well diagnosed.  Therefore, it was likely that the 
veteran's renal disease may have started in the military.  
Unfortunately, the technology and lack of records make this 
tenuous, but it also does not support the idea that 
everything was absolutely normal concerning his kidney 
function during his military career.  

The appellant presented testimony before a traveling member 
of the Board in June 1999.  She stated that the veteran had 
kidney stones once or twice a year.  (T-5).  Reference was 
made to Dr. Cotterell's letter.  (T-7, 8)  She stated that 
the veteran had a long history of nightmares, tremors and 
difficulty sleeping.  (T-12).  

Analysis

In general, the statute with regard to accrued benefits 
provides that "periodic monetary benefits ... to which an 
individual was entitled at the time of death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due ... and unpaid for a period not 
to exceed two years, shall, upon the death of individual be 
paid." 38 U.S.C.A. § 5121 (West 1991 & Supp. 1998).

38 C.F.R. § 3.1000 similarly states that where a veteran's 
death occurred on or after December 1, 1962, periodic 
monetary benefits (other than insurance and Servicemembers' 
indemnity) authorized under laws administered by the VA to 
which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in § 3.500(g) will, upon the death of such person, 
be paid to [individuals listed as follows, of which spouse is 
first on the list].


Entitlement to service connection for an ulcer disorder, 
for the purpose of accrued benefits

As an initial determination, the Board must decide if the 
claim is well grounded.  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and evidence of a nexus between the inservice 
disease or injury and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet.App. 134 (1994).  

The appellant contends that service connection on a secondary 
basis for the ulcer condition is appropriate.  Service 
connection on a secondary basis is warranted when it is 
demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(1998).  Additionally, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

Service connection was in effect for, among other disorders, 
PTSD.  The appellant has contended that the ulcer condition 
is the result of this condition, and that service connection 
on a secondary basis is therefore appropriate.  In support of 
this conclusion, the Board notes the September 1995 upper 
gastrointestinal study that revealed a small ulcer crater in 
the duodenal bulb.  Significantly, the March 1996 statement 
of a VA physician concluded that the veteran's ulcer was 
likely secondary to the PTSD. 

Since medical nexus evidence has been presented, service 
connection is warranted for the ulcer disability.  There is 
no other evidence establishing an alternate etiology of the 
ulcer disorder.  As the etiology of a disability is a 
question that is medical in nature, the Board is limited to 
consideration of medical evidence.  In this, and in other 
cases, only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, service 
connection on a secondary basis must be granted.  

Entitlement to an increased rating for PTSD, 
for the purpose of accrued benefits

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the claim is not implausible 
when the contentions and the evidence of record are viewed in 
the light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When, during the pendency of a claim, a regulation changes, 
the Board must review the claim under both versions of the 
regulation and apply the version most favorable to the 
claimant.  Karnas v. Derwinski, 1 Vet. App. 308 (1991)  
However, retroactive application of the revised regulations 
prior to the effective date of the change is prohibited.  
Rhodan v. West, 12 Vet. App. 55 (1998).  

For the period prior to November 1996, the 30 percent rating 
was appropriate when the PTSD was productive of definite 
social and industrial impairment.  For a 50 percent rating to 
have been warranted, the disorder must have been productive 
of considerable social and industrial impairment.  In this 
regard, the Board notes the United States Court of Appeals 
for Veterans Claims (Court) decision in Hood v. Brown, 4 Vet. 
App. 301 (1993), and OGC Prec. 9-93 (Nov. 9, 1993), which 
defines definite social and industrial impairment as 
impairment which is "distinct, unambiguous and moderately 
large in degree."   

A review of the findings on examination and treatment prior 
to November 1996 show that the PTSD was not productive of 
more than definite social and industrial impairment.  On 
examination in May 1996, the examiner concluded that the 
veteran had only moderate symptoms of PTSD, with GAF in the 
50-60 range.  The Court has held that global assessment of 
functioning scores between 55 and 60 indicate only "moderate 
difficulty in social, occupational, or school functioning."  
See Carpenter v. Brown, 8 Vet. App. 243 (1995).  On the May 
1995 examination, the GAF was better.  He indicated that he 
had been in the construction business until retirement, 
without any interference from his PTSD.  The veteran had been 
married for a long period, and, when he was examined in May 
1995, he reported that he was well regarded by his friends.  
These findings are consistent with the symptomatology noted 
on outpatient treatment.  

In light of the medical findings of only moderate impairment, 
the Board finds that the PTSD is not of sufficient severity 
to warrant a rating in excess of 30 percent under the prior 
criteria.  

Under provisions effective in November 1996, the current 30 
percent rating is appropriate when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  For a 50 percent rating to be 
warranted, there must be occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Code 9411 (1998).  

The veteran was scheduled for a compensation examination, 
subsequent to November 1996.  However, the veteran died 
before the examination took place.  There are no reports of 
any medical treatment.  The Board has considered the 
statements made by the veteran's wife and daughter, 
particularly with regard to nightmares and lack of social 
skills.  However, the objective findings consistent with a 50 
percent rating, such as flattened affect, impairment of 
memory, judgment or abstract thinking, or mood disturbances 
were not documented.  Therefore, the Board finds no basis by 
which to grant a rating in excess of 30 percent on an accrued 
basis under the criteria in effect subsequent to November 
1996.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.   

Whether new and material evidence has been submitted
to reopen a claim for entitlement to service connection 
for a kidney disorder for the purpose of accrued benefits

A timely filed NOD initiates appellate review of a decision 
by the Regional Office (RO).  38 U.S.C. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1998).  An NOD must be filed 
within one year from the date of mailing of notice of the 
determination by the RO.  38 U.S.C. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302(a) (1998).  If an NOD is not filed within 
the prescribed one-year period, the determination on a claim 
by the RO shall become final and the claim will not 
thereafter be reopened or allowed.  38 U.S.C. § 7105(c) (West 
1991).

The RO denied the veteran's claim for service connection for 
a kidney disorder in an April 1989 rating decision.  The 
veteran was provided notice of the decision and his appellate 
rights.  He failed to file a timely NOD.  38 U.S.C.A. 
§§ 7105(a), (b)(1) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(a) (1998).  Therefore, the April 1989 rating decision 
became final when the appellant did not file an NOD within 
one year of the date she was notified of that unfavorable 
determination.  38 U.S.C.A. § 7105(c)(West 1991).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The evidence of record demonstrates that the veteran had 
renal stones on a recurring basis.  These stones were present 
as early as 1961, as documented by Dr. King.  Of particular 
importance is the statement from Dr. Cotterell, to the extent 
that it was probable that the veteran developed his renal 
disorder in service, and that the finding that there was 
mucus in the urine was consistent with such a conclusion.  

This evidence was not previously of record, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.  This evidence demonstrates the 
longstanding presence of a kidney disorder, and provides 
medical support for the conclusion that there is a 
relationship between that disorder and the incidents of 
service.  As the Board must therefore conclude that this 
evidence is new and material in nature, the claim for service 
connection for a kidney disorder, for the purpose of accrued 
benefits, is accordingly reopened. 

As noted above, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
the claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.  The Board finds that the appellant has 
submitted a well-grounded claim for service connection for 
kidney disease.  That is, she submitted medical evidence of 
post-service ESRD; testimony regarding continuous kidney 
problems after service; and a medical nexus statement at the 
time of her hearing in June 1999.  To this extent, the appeal 
is allowed.  


ORDER

Service connection for an ulcer disorder, for the purpose of 
accrued benefits, is granted.  An increased rating for PTSD, 
for the purpose of accrued benefits, is denied.  New and 
material evidence having been submitted, the appellant's 
claim for service connection for a kidney disorder, for the 
purpose of accrued benefits, is reopened.  


REMAND

As the Board has concluded that the appellant has submitted 
new and material evidence to reopen a claim for entitlement 
to service connection for a kidney disorder for accrued 
benefits, the VA must now consider the claim on a de novo 
basis.  

In determining that the appellant's claim is well-grounded, 
the credibility of evidence has been presumed and the 
probative value of the evidence has not been weighed.  
However, once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows a 
decision of well groundedness, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet.App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet.App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet.App. 
164, 169 (1991).

The Board finds that considering the issue on a de novo 
basis, without allowing the appellant the chance to advance 
arguments in this regard, would prejudice her due process 
rights.  Bernard v. Brown, 4 Vet. App. 384 (1995).  
Accordingly, the Board finds that this issue must be remanded 
to the RO for initial consideration.  

As noted, the veteran died in September 1997, and the 
immediate cause of death was ESRD.  As the issue of service 
connection for a kidney disorder must be remanded to the RO 
for further consideration, the Board concludes it would be 
premature to consider the issue of entitlement to service 
connection for the cause of the veteran's death.  Hence, the 
Board will defer consideration of this issue.  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should refer the veteran's 
claims folder to an appropriate 
specialist for an opinion as to the 
etiology of the post service kidney 
disorder.  In particular, the specialist 
should be asked to provide an opinion as 
to the degree of probability that any 
post-service kidney disorder was causally 
related to the kidney problems during 
service.  All conclusions should be 
supported by reference to specific 
evidence.  

2.  Upon completion of this review, the 
RO should consider the issue of 
entitlement to service connection for a 
kidney disorder on a direct basis for 
accrued benefits.  If the determination 
is adverse, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
setting forth the reasons and bases for 
the RO action. The appellant has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The RO should again 
consider the issue of entitlement to 
service connection for the cause of the 
veteran's death.  

Upon completion of actions noted above, the RO, if 
appropriate, should refer the case to the Board for further 
action.  The purpose of this remand is to afford the 
appellant all appropriate due process, and no inference 
should be drawn regarding the merits of the claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
 

		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 

